Title: To John Adams from Oliver Wolcott, Jr., 29 January 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
T.D Jany 29 1800

At the request of Richard Soderstrom Esqr. Consul Genl. of Sweden & charged with the management of Consular business for the Danish Govr. I have the honour to transmit a second representative on behalf of Wm. Smith who is confined in Gaol at Baltimore.
I take the liberty to observe that the Collector has been requested to see that the Prisoner receives every degree of relief & comfort which humanity requires & which is consistent with his situation
I have the honour &c
